                          Case 19-15333-mkn                 Doc 1        Entered 08/19/19 19:08:26                   Page 1 of 7

Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF NEVADA

Case number (if known)                                                      Chapter       7
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           4/19
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Las Vegas Land Partners, LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  375 E Warm Springs Road, Suite 104
                                  Las Vegas, NV 89119
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Clark                                                           Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                            Case 19-15333-mkn                    Doc 1        Entered 08/19/19 19:08:26                         Page 2 of 7
Debtor    Las Vegas Land Partners, LLC                                                                 Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?                       Chapter 7
                                          Chapter 9
                                          Chapter 11. Check all that apply:
                                                                 Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                 are less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3 years after that).
                                                                 The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                 business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                 statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                 procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12



9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                When                                  Case number
                                                  District                                When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                                    Relationship
                                                  District                                When                              Case number, if known




Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
                            Case 19-15333-mkn                 Doc 1        Entered 08/19/19 19:08:26                        Page 3 of 7
Debtor   Las Vegas Land Partners, LLC                                                              Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.

                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.


14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                         Case 19-15333-mkn                   Doc 1        Entered 08/19/19 19:08:26                         Page 4 of 7
Debtor    Las Vegas Land Partners, LLC                                                             Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      August 19, 2019
                                                  MM / DD / YYYY


                             X   /s/ David Mitchell                                                       David Mitchell
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Managing Member




18. Signature of attorney    X   /s/ H. Stan Johnson, Esq.                                                 Date August 19, 2019
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 H. Stan Johnson, Esq.
                                 Printed name

                                 Cohen|Johnson|Parker|Edwards
                                 Firm name

                                 375 E Warm Springs Road, Ste 104
                                 Las Vegas, NV 89119
                                 Number, Street, City, State & ZIP Code


                                 Contact phone                                   Email address


                                 0265 NV
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
    Case 19-15333-mkn   Doc 1   Entered 08/19/19 19:08:26   Page 5 of 7


}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                 Las Vegas Land Partners, LLC
                 375 E Warm Springs Road, Suite 104
                 Las Vegas, NV 89119

                 H. Stan Johnson, Esq.
                 Cohen|Johnson|Parker|Edwards
                 375 E Warm Springs Road, Ste 104
                 Las Vegas, NV 89119

                 Clark County Assessor
                 500 South Grand Central Pkwy
                 2nd Floor
                 Las Vegas, NV 89155

                 Clark County Treasurer
                 c/o Bankruptcy Clerk
                 500 S. Grand Central Pkwy
                 Box 551220
                 Las Vegas, NV 89155-1220

                 Dept. of Employment Train Rehabilitation
                 500 E. Third St.
                 Carson City, NV

                 Internal Revenue Service
                 Centralized Insolvency Operations
                 P.O. Box 21126
                 Philadelphia, PA 19114-0326

                 Massachusetts Department of Revenue
                 Bankruptcy Unit
                 P.O. Box 9564
                 100 Cambridge Street, 7th Floor
                 Boston, MA 02114-9564

                 Nevada Department of Taxation
                 1550 College Parkway, Ste. 115
                 Carson City, NV 89706-7937

                 State of Nevada Dept. of Motor Vehicles
                 Attn: Legal Division
                 555 Wright Way
                 Carson City, NV 89711-0725

                 United States Trustee
                 300 Las Vegas Blvd. South #4300
                 Las Vegas, NV 89101

                 Hayes & Welsh
                 199 N Arroyo Grande Blvd.
                 Henderson, NV 89074

                 Katsky Korins, LLP
                 605 Third Avenue
                 New York, NY 10158-0038
Case 19-15333-mkn   Doc 1   Entered 08/19/19 19:08:26   Page 6 of 7



             Piercy Bowler Taylor & Kern
             6100 Elton Ave., Suite 1000
             Las Vegas, NV 89107

             Revenue Plus, LLC
             c/o Muije & Associates
             1840 E. Sahara Ave. #106
             Las Vegas, NV 89104

             Russell L. Nype
             c/o Muije & Associates
             1840 E. Sahara Ave. #106
             Las Vegas, NV 89104

             SKE Group, LLP
             16 Village Court
             Hazlet, NJ 07730

             Veritex
             2250 S Rancho Dr #195
             Las Vegas, NV 89102
                           Case 19-15333-mkn                         Doc 1    Entered 08/19/19 19:08:26        Page 7 of 7




                                                               United States Bankruptcy Court
                                                                          District of Nevada
 In re      Las Vegas Land Partners, LLC                                                                 Case No.
                                                                                  Debtor(s)              Chapter    7




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Las Vegas Land Partners, LLC in the above captioned action, certifies that the
following is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or
more of any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



    None [Check if applicable]




 August 19, 2019                                                      /s/ H. Stan Johnson, Esq.
 Date                                                                 H. Stan Johnson, Esq.
                                                                      Signature of Attorney or Litigant
                                                                      Counsel for Las Vegas Land Partners, LLC
                                                                      Cohen|Johnson|Parker|Edwards
                                                                      375 E Warm Springs Road, Ste 104
                                                                      Las Vegas, NV 89119




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
